In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00098-CR



                       VANESSA LUCILLLE ALEXANDER, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee




                             On Appeal from the 5th District Court
                                     Cass County, Texas
                                Trial Court No. 2019F002223




                          Before Morriss, C.J., Stevens and Carter,* JJ.



___________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                           ORDER

       Our review of the court reporter’s record in this matter indicates that such record contains

un-redacted “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home

address, and the name of any person who was a minor at the time the offense was committed.”

TEX. R. APP. P. 9.10(a)(3). Volume seven of the reporter’s record includes the names of persons

who were minors at the time the offense was committed. Rule 9.10(b) states, “Unless a court

orders otherwise, an electronic or paper filing with the court, including the contents of any

appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because

volume seven of the reporter’s record contains un-redacted sensitive data, we order the clerk of

this Court, or her appointee, in accordance with Rule 9.10(g), to seal the electronically filed

volume seven of the reporter’s record in this case.

       IT IS SO ORDERED.

                                                      BY THE COURT

Date: April 5, 2022




                                                 2